On the Merits.
(No. 4,478.)
Same — Electric Power Lines — State Board of Equalization — Duties—Statutes — Interpretation.
6. Held, that in enacting section 1, Chapter 48, Laws of 1919, the legislature intended that the state board of equalization should assess all eleetrie power and transmission lines constituting a single and continuous property operated in more than one county, and that lines located entirely within a single county should be assessed by the county assessor.
Same — State Board of Equalization — Powers—Becords Import Verity.
7. The state board of equalization is a special tribunal endowed with limited power, is charged with the performance of specific duties, and the records of its proceedings which it is required to keep import verity and are not subject to collateral attaek.
Same — State Board of Equalization — Performance of Duty — -How Determined.
8. The question whether the state board of equalization has or has not performed its official duty must be determined by its records alone.
Same — State Board of Equalization — Buie of Action — Statutes.
9. To the extent that Chapter 49, Laws of 1919, designates a method of procedure to be pursued by the state board of equalization in assessing telephone, electric power and transmission lines, etc., to that extent it constitutes the rule and guide for its action, and a failure to conform substantially to its provisions vitiates the assessment, the same as fraud or the adoption of a fundamentally wrong principle of assessment would do.
Same — State Board of Equalization — 'Electric Power Lines — Manner of Assessing Property.
10. Held, that it is the duty of the state board of equalization, under section 6, Chapter 49, Laws of 1919, in assessing, among other properties, electric power and transmission lines, to first determine the full cash value of the line or lines of any one company whose property is situated entirely within this state, as an entity, and then to deduct from such total value the value of its property assessed by the county assessor (Chap. 48, see. 1, Laws 1919), and ássess the inter-counties property at the value remaining.
Same — State Board of Equalization — Nonperformance of Duty — Mandamus.
11. Held, on mandamus, that where the records of the state board of equalization showed that instead of pursuing the course prescribed by section 6, Chapter 49, Laws of 1919, for assessing the property of an electric power and transmission company, the lines of which traversed more than one county (see paragraph 9, supra), it valued eaeh inter-county line separately, and, by adding such values, arrived at the total value of such inter-counties properties, disregarding the value of the plant as a whole as well as the values attached to the properties assessed locally by the several county assessors, the board must reassemble and reassess such property in the manner indicated by section 6, supra.
Peremptory writ ordered to issue.
Original application for writ of mandate by the State to compel the State Board- of Equalization to reassemble and reassess the properties of the Montana Power Company, and other companies of the same nature, in the manner prescribed by Chapters 48 and 49, Laws of 1919.
Statement of the Case.
After the opinion on motion to quash was delivered, issues were joined by answer of the board and the separate answer of each of two members. The cause was then referred to James A. Walsh, Esq., to take testimony and report findings and recommendations upon these questions:
Did the state board of equalization equalize the assessments made by the several county assessors of property belonging to the Montana Power Company, the Great Falls Power Company, the Thompson Falls Power Company, and the Montana Reservoir and Irrigation Company, so as to make the assessments represent the full cash value of the property assessed?
Did the board assess the inter-counties property belonging to these corporations, as required by law?
To the report made by the referee, the attorney general filed exceptions, and the cause was thereupon argued and submitted for final determination. All objections by the relator to the assessment of the property of the Montana Reservoir and Irrigation Company were withdrawn, and the subject matter of that assessment is no longer before us.
Opinion
PER CURIAM.
1. Upon the hearing before the referee, the attorney general [1] offered in evidence the several reports made by these corporations to the Public Service Commission for the years 1914 to 1918, inclusive, for the purpose of showing that each of these corporations in making its reports treated its property as an entire plant, making no segregation of the different transmission lines, but regarding them as a single line and continuous property. By this evidence it was sought to furnish a basis for the inference that the board had failed to make an original assessment as required by subdivision 5, section 1, Chapter 48, Laws of 1919. These reports were again offered for. the purpose of showing the cost of each plant and equipment; the amount of capital stock of each company, and the amount of its bonded indebtedness, in order to furnish a basis for the in*453ference that the board had not revised the assessments made by the several county assessors so as to make the assessments represent the full cash value of the property locally assessed. All of this evidence was excluded by the referee, and the attorney general predicates error upon the rulings. The contention must be overruled. The evidence did not reflect in any way upon the Question whether the property owned by each company should be regarded by the board as an entire property and plant. This was a question to be determined by the board as a conclusion of law from the facts showing the situation of the several transmission lines, that is: Whether they were in fact intra-county or inter-county lines, to be assessed by the county assessors or by the board. It was wholly immaterial how any one of the companies considered its property. Neither was the evidence competent to show the value of the property. As was pointed out in the opinion on motion to quash, it was not within the province of this court to ascertain and fix values for the purpose of assessment.
2. Did the board review the assessments made by the county assessors ?
Subdivision 7, section 1, Chapter 48 above, provides that the board shall “adjust and equalize the valuation of taxable property among the several counties * * * . supervise and review the acts of the county assessor and the county boards of equalization; change, increase or decrease valuation * * * , and exercise such authority and do any and all things necessary to secure a fair, just and equitable valuation of taxable property among the counties.” This is merely an amplification of the duty imposed on the board by section 15, Article XII, of the Constitution.
Neither the statute nor the Constitution prescribes the method [2, 3] of review or what steps shall be taken .in arriving at a fair, just and equitable valuation. The minutes of the board show that the board had before it the assessments made by the several county assessors; considered and discussed those assessments; took testimony as to the value of all the property so *454assessed, and approved the assessments as made, except that the board increased the valuation placed by the assessors on intra* county power transmission lines thirty per cent. The board, in this instance, was sitting, not as original assessors, but merely for the purpose of reviewing, adjusting and equalizing the assessments made by the county assessors, or taking such other steps as it might deem proper to secure a fair, just and equitable valuation of the property so assessed, but the manner in which it should proceed and the result to be reached were entirely within its own judgment and discretion. The court could compel action, in the event of the failure or refusal of the board to act, but* having proceeded in the matter, exercising its own judgment and discretion, in the absence of any statutory provision directing how the board shall proceed, and in the absence of fraud or what amounts to fraudulent action, the court is powerless to compel the board to proceed in any particular manner in arriving at its conclusion or to reverse its decision. The writ of mandamus is not a writ to correct errors, but to compel action. (Cooley on Taxation, 2d ed., 730; 18 R. C. L. 103; Attorney General v. Sanilac Supervisors, 42 Mich. 72, 3 N. W. 260; State ex rel. State Pub. Co. v. Smith, 23 Mont. 44, 57 Pac. 449; Danforth v. Livingston, 23 Mont. 558, 59 Pac. 916; State ex rel. Gravely v. Stewart, 48 Mont. 347, 137 Pac. 854; State ex rel. Marshall v. District Court, 50 Mont. 289, Ann. Cas. 1917C, 164, 146 Pac. 743; State v. Savage, 65 Neb. 714, 91 N. W. 716; Blomquist v. Board of Commrs., 25 Idaho, 284, 137 Pac. 174; Illinois Cent. R. R. Co. v. Greene, 244 U. S. 555, 61 L. Ed. 1309, 37 Sup. Ct. Rep. 697; Pittsburgh etc. Ry. Co. v. Backus, 154 U. S. 421, 38 L. Ed. 1031, 14 Sup. Ct. Rep. 1114 [see, also, Rose’s U. S. Notes].)
Mr. Cooley, in his work on Taxation, has this to say on the subject: “Assessors exercise a quasi-judicial authority and when property is to be taxed by value, the value must be determined by their judgment. If they fail to proceed in the performance of their duty, they may be compelled to act; but no court can decide for them what their judgment ought to be. These prin*455ciples are not only applicable to the case of assessors proper, but also to that of appellate boards who review and revise their decisions.” (Cooley on Taxation, supra.)
What was said by this court, in Danforth v. Livingston, above, is equally applicable here; that is to say: “There is no provision of the statute allowing any appeal from the action of these officers. It seems clear, therefore, that it was the intention of the legislature * * * to make their action final, and to deny to the courts the power to review their judgment or to assume supervisory control over their proceedings. * * * The value of property is a matter of opinion, and there must necessarily be left a wide room for the exercise of this opinion. Absolute accuracy cannot always be attained. Courts cannot be called upon, in every instance, to settle differences of opinion in this regard between the assessing officer and the property owner. Otherwise, courts would be converted into assessing boards, and, in assuming to act as such, would usurp the powers lodged elsewhere by the law-making branch of the government.”
Where a board has acted within the law, even though the result reached is clearly unjust and erroneous, mandamus will [4] not be granted unless bad faith or dereliction of the official clearly appears. “The abuse of discretion must be so flagrant as to be irreconcilable with an honest judgment, courts being averse to revising the judgment of a board on the strength of allegations of undervaluations, and the single adjective ‘fraudulent’ without more specific allegations of fact.” (18 R. C. L. 289; Woodbury County v. Talley, 147 Iowa, 498, Ann. Cas. 1912B, 782, 123 N. W. 746; State of Missouri v. Dockery, 191 U. S. 165, 63 L. R. A. 571, 48 L. Ed. 133, 24 Sup. Ct. Rep. 53 [see, also, Rose’s U. S. Notes].) Fraud is never presumed. (Butte Hdw. Co. v. Knox, 28 Mont. 111, 72 Pac. 301.) Nor can the court inquire as to the operation of the minds of the taxing officials in fixing values. (Boston & M. R. R. v. State, 76 N. H. 86, 79 Atl. 701; Chicago, R. & Q. R. Co. v. Babcock, 204 U. S. 585, 51 L. Ed. 636, 27 Sup. Ct. Rep. 326 [see, also, Rose’s U. S'. Notes].)
*456The board did review the action of the county assessors, and whether it arrived at a correct or an erroneous conclusion as to the values placed on the properties by the assessors, is a matter with which the court cannot interfere.' The determination of [5] the value of property for the purpose of assessment is referred to the sound judgment of the assessing officers, subject to review only by the boards of equalization. For the manner in which these officers exercise their judgment they are accountable to the people who elect them, and the burden of their responsibility cannot be imposed upon the courts.
3. Are the power lines of these companies located entirely within one county to be assessed by the county assessors, or are [6] they to be considered as parts of a continuous property operated in'more than one county and assessable by the state board?
The state board of equalization is created by section 15, Article XII, of the Constitution, and by section 16 the power is conferred upon the board to assess railroads situated in more than one county. Section 18 of the same Article authorizes the legislature to enact such laws as may be necessary to carry into effect the provisions of these sections and to others referred to in the Article. Sections 16 and 18 remain unaltered, but section 15 •was amended by a vote of the people at the general election held in November, 1916, and the amendment enlarged the powers of the board. In the opinion heretofore rendered on motion to quash, it was pointed out that the legislature may and did authorize the^ board to make original assessments of inter-counties properties other than railroad property. For many years the duties and powers of the board were defined by sections 2584 to 2592, Revised Codes, being identical with sections 3800 to 3809, Political Code of 1895, most-of which sections were originally enacted in 1891 (Laws of 1891, p. 73). However, these sections were repealed by Chapter 48 above, and at the same time Chapter 49, Laws of 1919, was passed and approved. Section 1, Chapter 48, provides: ‘! The powers and duties of the state board of equalization are as follows: * * * Subdivision 5. To an*457nually assess the franchise, roadway, roadbed, rail and rolling stock and all other property of all railroads, and the pole lines and rights of way and all other property of all telegraph and telephone lines, electric power and transmission lines, ditches, canals and flumes, and other similar properties, constituting a single and continuous property operated in more than one county in the state, and to apportion such assessments to the counties in which such properties are located on a mileage basis. Provided, however, that lots and parcels of real estate, not included in right of way, with the buildings, structures, and improvements thereon, dams and power-houses, depots, stations, shops and other buildings erected upon right of way, furniture, machinery and other personal property shall not be considered as a part of any such single and continuous property, but shall be considered as separate and distinct therefrom and shall be assessed by the county assessor of the county wherein they are situate.”
The controversy over the assessment of the properties of these companies is the same, and for the purpose of illustration the property of only one need be cited. The Great Falls Power Company owns dams, power-houses, sites, etc. It also owns lines for the transmission of electric energy to different points in various counties in the state, with rights of way, etc. Some of these lines are constructed of heavy copper wire strung upon steel towers, conveying electric energy of great voltage. Other lines running to other points are of cheaper construction and less voltage; while in other instances the line is carried on wooden poles and comparatively a small amount of energy is transmitted. Some of these lines run from the power-house to points in the same county in which the power-house is situated, while others traverse two or more counties. The cost of construction of the various lines is necessarily different, in some instances amounting to several thousand dollars per mile, while in other instances it amounts to not more than $1,000 per mile. These lines, together with power-houses, dams, etc., are under one ownership and management.
*458It will, be observed that under the statutes referred to, local property, such as real estate not included in right of way, buildings, dams, power-houses, furniture, machinery, etc., is to be assessed by local authority. Under section 2584 et seq., supra, lines and property situated within each county, no matter whether the line traversed two or more counties, were assessed by the local authorities of the county, thereby causing inequalities in the valuations placed thereon by the different county authorities, even though the construction might have been identical in each county, except as to mileage. One assessor might assess that portion of a continuous line from Great Falls to Butte, within his county, at one sum, another at a different value per mile, and so on, with wide discrepancies between the values in the various counties, the fixing of the value of the property being left entirely to the several assessors and not to one central authority having the right to determine an equal mileage value for each county where there is similar construction of a particular line through each of several counties, thereby giving to each county the proportionate share of the whole property, based upon a unit value of the whole.
By an Act of the Fifteenth Legislative Assembly, a tax and license commission was created. The commission, in pursuance of the provisions of the Act of its creation, made certain recommendations and prepared for submission to the Sixteenth Legislative Assembly certain bills, embodying substantially the provisions of Chapters 48 and 49 supra. In the report accompanying the draft of the bill enacted as Chapter 48, after quoting section 15, Article XII, of the Constitution as amended, the commission said: “There is nothing in the above section which would preclude the legislature from directing the manner of assessing any property except railways, and the commission is strongly of the opinion that the same reasons which make advisable the assessment by the state board of equalization of railroads operated in more than one county, equally apply to other forms of property alike situated and operated, such as telegraph and telephone lines, electric power and transmission lines, *459bridges, canals and flumes. Such property can be more intelligently and correctly assessed as a unit by a central board than in a number of parts or segments by different assessors.” As to the bill which was enacted into Chapter 49, the commission pointed out that this bill was for the purpose of carrying out the provisions of section 5, Chapter 48, “relative to assessments of properties in more than one county.”
While this report is not decisive of the legislative intent, it does indicate the evil which existed under the old statute and which was apparently sought to be remedied by the new legislation. Having in mind these various situations, we think it follows that it was the legislative intent that the state board of equalization should assess all lines constituting a single and continuous property in more than one county, and that the lines located entirely within a single county should be assessed by the county assessor.
It can matter little, as a practical consideration, whether lines forming a main line or those of a branch, whether in one county or in two or more, are valued by local authority or by the state board, so long as their true value is determined and they are assessed as a part of the whole at their true value. If, as indicated later, the value of the whole plant is determined as a unit and as a going concern, and the deductions made as directed in section 6, Chapter 49, each part, whether real estate, lines in one county only, inter-county .lines, whether main or branch lines, eic.,. will be assessed at its full cash value and no element of value will escape taxation. By such methods the counties having no property of the company within their limits, other than transmission lines and rights of way, will receive their proportionate share of the entire value of the plant, no matter whether the lines therein are of cheap construction as compared with those of heavier and more costly construction; and no county will be deprived of value of property within its boundaries, and no one given an enhanced value at the expense of another; whereas, under section 2584 et seq., counties having within their boundaries transmission lines only, received a tax *460upon the mere value of such lines and rights of way and derived no benefit by reason of the operation and maintenance of the whole of which such lines were a part, upon which entire plant and value each county would otherwise be entitled to receive its proportionate tax.
4. Did the board assess the inter-counties properties of these companies as required by law?
The state board of equalization is a special tribunal endowed [7] with limited powers and charged with the performance of specific duties. It is a legal entity, performing public functions, and is required to keep a record of all its proceedings. (Subd. 11, see. 1, Chap. 48, above.) These records import verity and are not subject to collateral attack. (Montana Ore [8] Purchasing Co. v. Maher, 32 Mont. 480, 81 Pac. 13.) To determine whether the board has performed a particular duty, recourse must be had to the records of the board and to them alone. (Subd. 5, see. 7924, Rev. Codes.) And though the presumption will be indulged that official duty has been regularly performed, whenever the fact whether it has been performed is in issue, the issue must be determined by the records.
The powers of the board are defined by the Constitution in [9] general terms. The dnties of the board are enumerated with somewhat greater particularity by the statutes. (Chapters 48 and 49, above.) To the extent that the statute (Chapter 49) designates a method of procedure, to that extent it constitutes the rule and guide for the board’s action, and a failure to conform substantially to its provisions vitiates the assessment, just as fraud or the adoption of a fundamentally wrong principle would vitiate it. (Northern Pac. Ry. Co. v. Carland, 5 Mont. 146, 3 Pac. 134; Louisville & N. R. R. Co. v. Bosworth, 230 Fed. 191; Chicago, B. & Q. R. Co. v. Babcock, 204 U. S. 585, 51 L. Ed. 636, 27 Sup. Ct. Rep. 326 [see, also, Rose’s U. S. Notes].)
With respect to the pretended assessment of the properties of these corporations, the board’s records disclose these facts:
“Frank Bird, representing the Montana Power Company, the [10] Great Falls Power Company, the Thompson Falls Power *461Company and the Montana Reservoir and Irrigation Company, appeared before the board and submitted the following power transmission and telephone lines as the property belonging to said companies operating in and continuous through more than one county in Montana together with the mileage and total value of each. * * * ” Then follows a list of the inter-counties lines, the number of miles of each, the value per mile and total value as estimated by the officers of the companies upon the basis of cost of construction less three per cent per annum for depreciation. The record then proceeds: “Whereupon, discussion was had of the assessments of the properties as included in the list above in detail and of each item separately and upon motion duly seconded it was ordered (Mr. Ford voting ‘no’) that the valuation of the foregoing transmission and telephone lines be increased thirty per cent over and above the figures so returned by the companies so that such assessments will aggregate $4,916,496.06. Whereupon, after consideration of the facts and evidence before the board, said property was accordingly assessed as follows, to wit”; etc. Then follows a list of the same properties with the valuation as fixed by the board npon the basis indicated by the minutes.
Does this constitute a substantial compliance with the [11] provisions of Chapter 49 above? We think not. Section 6 of that Chapter provides: “The value for taxation of the property and plant of each telegraph, telephone, electric power and transmission line, canal, ditch, flume, and other properties to be assessed by the state board of equalization, shall be that portion of the total value of the entire plant and property wherever situated that the total mileage within this state bears to the total mileage wherever situated, after deducting from such portion the total assessed value of all property which has been assessed for taxation in this state by the county assessors of the several counties of this state, and the state board of equalization shall assess the same accordingly. ” We think the meaning of this language is reasonably clear: It is the duty of the board first to determine the full cash value of the property as an entity — an entire *462plant; if no portion of it is situated without this state, then the board must deduct from the total’ value, the assessed value of the property locally assessed, and assess the inter-counties property at the value remaining.
To make a concrete illustration of our view of the meaning of this statute, we again take under consideration the property of the Great Falls Power Company. It has a large amount of property subject to local assessment in each of several counties, and it has also power lines each operated as a continuous property in more than one county. The statute imposed upon the board the duty to ascertain the value of all the properties of this company considered as an entity; to then deduct from this amount the total assessed value of all properties locally assessed by the several county assessors as the same was equalized and adjusted by the several county boards of equalization and by the state board sitting as a board of equalization, and to then assess the inter-counties property at the remainder, allocating the amount to the several lines according to the value of each. Instead of pursuing this method, the records indicate that the board considered only the inter-counties lines, valued each separately, and, by adding these values, arrived at the total value of the inter-counties properties, apparently disregarding the value of the entire plant and the values attached to the properties assessed locally by the several county assessors.
We are not prepared to say that it was impossible for the board to reach a right conclusion by the method pursued. We do say that it did not pursue the method prescribed by the statute and that, if a correct conclusion was reached, it was merely an accident and not the result of deliberate judgment. The language of the supreme court of the United States, in Railroad Co. v. Backus, 154 U. S. 439, 444, is particularly pertinent here: “The true value of a line of railroad is something more than an aggregation of the values of separate parts of it, operated separately. It is the aggregate of those values plus that arising from a connected operation of the whole, and each part of the road contributes not merely the value arising from its inde*463pendent operation, bnt its mileage proportion of that flowing from a continuous and connected operation of the whole.”
The Constitution defines the term “property,” and section 2502, Revised Codes, declares that all taxable property must be assessed at its full cash value. The primary purpose of Chapter 49, above, is to furnish to the board the means by which every element which enters into the taxable value of property subject to taxation may be reached. If any element of value is disregarded, to that extent the property escapes its just proportion of the burden of taxation. The statutes of this state do not prescribe any method to be pursued in determining the value of property. That question is referred to the enlightened judgment of the assessing officer or body. The board, with propriety, might have considered the value of the capital stock and bonds of each of these corporations as an index of value; or it might have considered its earning capacity, the cost of construction or cost of reproduction, or it might have disregarded all of these elements and by an inspection of the properties determined the value by a judgment which reflected the intuition of experience. In other words, it is altogether immaterial by what criterion the value is determined, so long as the property is assessed at its full cash value.
A peremptory writ of mandate will issue forthwith directed to the state board of equalization and to the members thereof, directing the board to reassemble and assess the inter-counties properties of the Montana Power Company, the Great Falls Power Company, and the Thompson Falls Power Company, in the manner provided by law, as herein indicated.